The following opinion was filed May 15, 1900:
Dodge; J.
1. The respondent’s argument upon motion for rehearing, while quite extended, presents nothing from the record which was not observed and fully considered by this court as bearing upon the facts of the case. The quotations from some opinion said to have been rendered by the circuit judge and from reporter’s minutes and depositions can hardly be urged upon our attention seriously by the counsel. However great our confidence in him personally, the law does not permit us to accept his assertions, to establish the proceedings at the trial. We.are confined to the bill of exceptions for information on that subject. Were we permitted to inform ourselves from the “ opinion as to the mental processes of the circuit judge, the error involved in the judgment would be only the more apparent, for we should discover that he found the defendant assignee negligent as a matter of fact, and that he did not find as-fact either that the old insurance could not have been re-, newed to the assignee, or that he could not have obtained other insurance, but merely that there was no preponderance of evidence to the affirmative of these propositions. Such a finding would not have supported judgment for defendant in the light of the rule as to the onus probcmdi adopted in our original decision, and since then more elaborated in Hildebrand v. Carroll, 106 Wis. 324. If the views, expressed in that opinion persisted, the findings must have been signed without consideration, for they differ widely,, in that they ignore the direction to declare the defendant assignee’s negligence, and do declare the negative where-*33they were directed only to express absence of preponderance of evidence to support the affirmative as to possibility of procuring insurance by due diligence.
2. Counsel complains of the grounds on which we disposed of matter urged in abatement of the action, insisting that the demurrer, allowed to be filed after once answering, did raise the objection which we held to have been waived by silence. In thus insisting he apparently confuses two very distinct things. The demurrer alleged as one of its grounds that plaintiff had an adequate and exclusive remedy in the voluntary assignment proceedings. This objection, going, as it would, to the maintenance of any independent action upon the bond, at least while the assignment proceedings are open and pending, we considered and now consider so obviously disposed of by the statute (sec. 1695, Stats. 1898) expressly authorizing independent actions that no discussion further than citation of the statute is necessary. Boland v. Benson, 50 Wis. 225. A further objection was urged bj respondent’s counsel for that, although the assignment proceedings might not be the exclusive forum for the remedy upon the bond, yet that independent action thereon could not be maintained “ until after its breach had been determined by the court in the assignment proceedings.” This objection, strictly in abatement, was not raised by the demurrer; indeed, it is difficult to see how it could have been, for the statute (sec. 2649) authorizes no such ground; nor was it raised by plea in abatement. To this latter objection was addressed the conclusion of waiver in the former opinion.
3. Counsel for respondent assails the power of this court, upon reversal of a judgment in an action at law, to remand with directions for a partial new trial, citing to us rulings made with reference to jury trials. In such cases the rule is without doubt. Rule XXXII. In dealing with appeals *34from judgments rendered upon trials by the court or a referee, however, this court has always exercised the utmost freedom in directing the course of the court below after reversal. Lemke v. Daegling, 52 Wis. 500; Braunsdorf v. Fellner, 76 Wis. 1; Patten P. Co. v. Green Bay & M. C. Co. 93 Wis. 283; Menz v. Beebe, 102 Wis. 350; Gilbert v. Pier, 102 Wis. 334, 338; Johnson v. Huber, 106 Wis. 282. The distinction results from the inability of this court to decide questions of fact in the former class of cases, which does not at all apply to the latter. Indeed, express' authority therefor is given by sec. 3070, Stats. 1898. No distinction whatever exists between judgments in suits in equity and in actions at law, where right to jury trial has been waived, as to the manner of consideration, or the form or extent of their correction on appeal. By sec. 3071 we are, by legislation, empowered to reverse in whole or in part, to affirm, or to modify; and the custom has been general to apply the law to the facts as they appear to us, and direct the court below as to its judgment or other further proceeding. Whether the power so to do results from the statute, or from the constitutional devolution of appellate jurisdiction or of general superintending control over inferior courts, is, perhaps, not very material. Its existence, derived from some or all of those sources, cannot, at this late day, be questioned. The policy of this court is, generally speaking, to terminate litigation; to finally conclude, either by affirmance or direction, all issues which have been regularly tried and properly brought before us; and to remand issues for retrial only when- necessary to sure and complete justice, yielding, as every policy must, to the constitutional assurance of the right to trial by jury in certain situations. We have no doubt of the existence of the power exercised, nor of the wisdom of the policy adopted, in the judgment rendered in the present case.
*35We find nothing in respondent’s argument meriting further consideration or discussion than was devoted to it upon the original hearing of the appeal.
By the Coicrt.— Motion for rehearing denied, with $25 costs.